Citation Nr: 0721451	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1949 to 
June 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

Competent evidence has not been presented linking the onset 
of post service osteoarthritis and a right knee injury more 
than 30 years earlier in service; and there is no evidence of 
continuity of symptomatology.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, nor was arthritis shown within the one year 
presumptive period following service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice should be provided "at the time" 
that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).

The Board notes that this case was remanded in June 2006 for 
compliance with the VCAA requirements.  Subsequently, VA sent 
the appellant a VCAA letter dated July 2006.  This letter 
essentially complies with statutory notice requirements as 
outlined above.  Specifically, the appellant was advised of 
the need to submit evidence of a relationship between his 
claimed disability and the in-service injury.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, service personnel records, and treatment records 
have been associated with the claims folder.  Also, VA 
provided the appellant a video conference hearing in April 
2006.  There is no indication that there is any additional 
relevant evidence to be obtained either by the VA or by the 
appellant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
the extent that VA in anyway has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.

The Board also determines that a VA examination is not 
necessary.  In disability compensation claims, the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Although the Board accepts that there was an 
in-service trauma and post-service disability, the veteran 
has not presented lay or medical evidence of recurrent 
symptoms of a disability that may be associated with the 
veteran's service.  As noted below, the veteran has presented 
credible testimony regarding a remarkable gap between the in-
service event and his symptoms. 




II.  Service Connection

Initially, the Board notes the appellant served during 
peacetime and wartime eras.  However, he did not engaged in 
combat and he does not assert that his claimed knee 
disability is a result of combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application 
in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Arthritis shall be granted service connection although not 
otherwise established as incurred in or aggravated by service 
if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2006).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet.App. at 
495-97; see also Clyburn v. West, 12 Vet.App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in caselaw is that lay persons are not competent 
to opine as to medical etiology or render medical opinions. 
 See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Barr v. Nicholson, No 04-0534 (June 
15, 2007). 



Factual Background

Service medical records show findings for a right knee scar 
on both service entrance examination dated February 1949 and 
EAD examination dated May 1951.  Service personnel records 
show that the appellant was involved in auto accident in May 
1949, wherein his vehicle collided with another, and he 
sustained lacerations about the head and a cerebral 
concussion.  He was hospitalized at a private facility 
overnight and then transferred to Walter Reed General 
Hospital.  A February 1950 report of medical examination 
shows no significant abnormalities of the bones, joints, 
muscles, feet, and gait.  Service separation examination 
dated June 1953 shows normal clinical evaluation.  Reserves 
periodic examination report dated July 1964 shows normal 
clinical evaluation, and the history portion of that 
examination shows a history of right knee laceration in 1942 
but no knee complaints.

In December 2000, the appellant filed a claim for service 
connection for right "knee condition."

Private treatment records from R.L, M.D., reflect that the 
appellant presented for an initial examination of the right 
knee in April 2000.  He complained of a 10 year history of 
right knee symptoms with pain and limping worse over the past 
3 months on the right side.  Past medical history was silent 
for an in-service accident with injury to the knee, but past 
surgical history noted a repair of a laceration of the right 
knee.  The appellant was diagnosed with advanced 
osteoarthritic changes of both knees and total right knee 
replacement surgery was recommended.  On evaluation in May 
2000, the appellant denied any history of significant 
musculoskeletal problems.  The diagnosis was advanced 
osteoarthritis of the right knee with left knee involvement.  
The appellant underwent total right knee replacement surgery 
in May 2000.  Treatment notes dated May through December 2000 
reflect follow-up for total knee replacement surgery.

Private treatment records from Desert Bone and Joint Surgeons 
show that the appellant underwent total left knee replacement 
surgery in January 2002.  A May 2002 treatment note from 
P.S., M.D., concerning left knee replacement surgery, reads 
as follows:  

H[redacted] says he was involved in a 
traumatic incident in the Army [sic] 
approximately 40-45 years ago where he 
injured his knee in a jeep accident.  He 
subsequently went on to have total knee 
replacement on the right side due to 
degenerative changes.  H[redacted] asked 
me if the degenerative changes could have 
been caused by the injury in the jeep 40-
45 years [ago] while he was in the 
service and I told him it could have 
helped cause posttraumatic arthritis in 
that right knee.

In an April 2005 letter from Dr. P.S., the same statement was 
made.

An undated lay statement from P.C. reflects personal 
knowledge that the appellant sustained a right knee injury 
during the May 1949 auto accident in service.

In April 2006, a video conference hearing was conducted.  The 
appellant explained that he sustained a laceration to the 
inside of the right knee as a child, which was unrelated to 
his current knee disability.  He testified that his right 
knee was injured during a car accident in service, May 1949.  
The appellant indicated that he first started having problems 
with his knee in 1985 during 18 holes of golf, which he 
described as swelling.  He denied having knee problems prior 
to the 1980's.

Analysis

The appellant seeks service connection for right knee 
disability.  He reports that he injured his right knee during 
an auto accident in May 1949.  Service records support that 
the appellant was involved in an auto accident in May 1949 
and, although there is no medical evidence of a knee injury, 
the Board finds that the appellant's testimony and the lay 
statement of record are credible with respect to the 
incurrence of a right knee injury during the May 1949 auto 
accident.

Notwithstanding the presence of credible evidence of the 
incurrence of a right knee injury, the Board finds that 
competent evidence, medical, of a nexus between the in-
service injury and the present right knee disability has not 
been presented.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  The appellant argues that a nexus exists; however, 
he is not competent to provide a medical opinion as to the 
cause of his current knee disability.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  
Additionally, the appellant has submitted a statement from 
Dr. S to support the alleged causal relationship.  However, 
the Board finds that this statement has diminished probative 
value because it is speculative in nature, suggests more than 
a single cause, and lacks a rationale.  Specifically, the 
physician states that the auto accident injury to the right 
knee "could have helped cause" the degenerative changes 
(arthritis) of the right knee.  The physician's opinion 
appears to address a generic relationship between knee injury 
and arthritis without any degree of certainty such that, 
under the facts of this case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated medical opinion.

Additionally, the Board observes that there is no evidence of 
continuity of symptomatology from the time of the auto 
accident in service to the present.  Service medical record 
are silent for complaints or findings for abnormal right knee 
pathology, and the appellant reports the onset of right knee 
problems beginning in the 1980's, which is more than 30 years 
after the claimed in-service injury.

Lastly, arthritis is not shown during the one year following 
service separation.  The appellant was separated from service 
in 1953 and arthritis is first documented in 2000, well 
beyond the presumptive period for service connection.  See 
38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2006).

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for right knee disability.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The appellant testified that his knee problems began in the 
1980's, and has attempted to link his right knee problems to 
service.  His statements and testimony do not establish 
continuity of symptomatology.  Under such circumstances, 
neither a VA examination nor a VA opinion is required.  
Duenas v. Principi, 18 Vet. App. 512 (2004).


ORDER

Service connection for right knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


